Citation Nr: 9910502	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-03 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $4,512.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Committee 
on Waivers and Compromises (COWC) at the Regional Office 
(RO), Department of Veterans Affairs (VA), in Houston, Texas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In July 1994 the RO granted entitlement to nonservice-
connected disability pension benefits effective from June 21, 
1994.  A subsequent rating decision assigned an effective 
date from March 17, 1994.

3.  In October 1994 the veteran notified the RO of the award 
of Department of Health and Human Services, Social Security 
Administration (SSA) benefits.

4.  In January 1997 the RO notified the veteran of a proposal 
to terminate pension payments and to reinstate monthly 
payments for a 10 percent service-connected disability.

5.  In January 1997 the veteran verified that information 
concerning income received in 1994 was correct.

6.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

7.  Recovery of the overpayment would not deprive the veteran 
of basic necessities, or defeat the purpose for which the 
benefits were intended.

8.  The veteran was at fault in causing the overpayment, and 
VA bore no fault in creating the overpayment.

9.  Failure to make restitution would result in unfair 
enrichment to the veteran.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension benefits, in the calculated amount of 
$4,512, would not be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Initially, the Board notes the veteran's contentions that he 
was not at fault in the creation of the overpayment may be 
construed as a challenge as to whether the debt was properly 
created which should be considered prior to appellate review 
of the decision concerning waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The veteran argued, in essence, that funds received in 1994 
including a settlement as a result of a job-related injury 
and a lump sum retirement payment should not be considered 
income for the purpose of an adjustment to VA pension 
benefits.  He also inquired as to whether the accounting of 
his Department of Health and Human Services, Social Security 
Administration (SSA) benefit payments had been proper.  He 
stated he believed the overpayment was the result of VA error 
in not promptly recording his SSA award.




The Board notes that on November 2, 1994, the RO received the 
veteran's notice of an award of SSA benefits indicating the 
beginning of regular monthly payments on or about November 3, 
1994.  VA finance department records, Form 21-8947, dated 
November 22, 1994, show the veteran's monthly VA benefit 
payment amount was amended for payments beginning on December 
1, 1994.  The record reflects the overpayment was created as 
a result of pension benefits paid during the period from 
April 1, 1994, to December 1, 1994, which were subsequently 
found to have been excessive because of unreported income in 
1994.

The Board also notes that VA pension payment amounts are 
determined by computation of the veteran's need, including 
consideration of family status, adjusted by annual income and 
net worth.  38 U.S.C.A. §§ 1521, 1522 (West 1991). 
In determining income for VA benefits purposes payments of 
any kind or from any source will be counted as income in the 
year in which received unless specifically excluded by 
regulation.  38 U.S.C.A. § 1503 (West 1991);  38 C.F.R. 
§ 3.271 (1998).  Old age and survivor's insurance and 
disability insurance under title II of the Social Security 
Act are considered income.  38 C.F.R. § 3.262(f) (1998).

Sole administrative error connotes that an appellant neither 
had knowledge of nor should have been aware of an erroneous 
award.  Further, neither the appellant's actions nor failure 
to act must have contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.500(b)(1) (1998).

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

Based upon a review of the evidence of record, the Board 
finds the funds received in 1994 including a settlement as a 
result of a job-related injury and a lump sum retirement 
payment are considered income for the purpose of an 
adjustment to VA pension benefit payments.  See 38 U.S.C.A. 
§ 1503;  38 C.F.R. § 3.271.  The Board further finds that the 
evidence demonstrates no VA inaction after notice of an award 
of SSA benefits which exacerbated the amount of overpayment 
created.  Therefore, the Board must conclude the debt was not 
improperly created.

Entitlement to Waiver
Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1998).

Factual Background

In June 1994 the RO received the veteran's application for VA 
nonservice-connected disability pension benefits, which 
reported a total net worth of $0 and denied application for 
entitlement to annuity or retirement benefits or endowment 
insurance from any other source.  He reported no monthly 
income, and stated his final payment from employment was $539 
on March 10, 1994.  He reported an unknown amount of total 
wages received in the 12 month period preceding the date of 
his claim for VA benefits, and indicated there was no other 
income or one-time nonrecurring income payment expected over 
the 12 month period following the date of claim.

In July 1994 the RO granted entitlement to nonservice-
connected disability pension benefits effective from June 21, 
1994.  The veteran was notified that the award was based upon 
his reported total "family" income of $0, and that failure 
to report income changes could result in the creation of an 
overpayment that would have to be repaid.  A September 1994 
rating decision found clear and unmistakable error in the 
July 22, 1994, rating decision, and assigned an effective 
date from March 17, 1994.  In November 1994 the veteran was 
notified of the earlier effective date, and informed of the 
need to report changes in income promptly.




In November 1994 the RO received the veteran's notification 
of an award of SSA benefits.  Subsequently in November 1994, 
the RO notified the veteran that his VA benefit payments had 
been amended to reflect an earlier effective date for the 
disability pension award.  VA finance department records, 
Form 21-8947, dated November 22, 1994, show the veteran's 
monthly VA benefit payment amount was amended for payments 
beginning on December 1, 1994.

In January 1997 the RO notified the veteran of a proposal to 
terminate pension payments and reinstate monthly payments for 
a 10 percent service-connected disability.  Subsequently in 
January 1997, the veteran verified that RO information 
concerning his income received in 1994 was correct, including 
earned income of $6,181 for employment terminated on October 
7, 1994, and unearned income of $13,956.

In April 1997 the veteran requested waiver of recovery of 
overpayment and stated that he did not intend to defraud the 
government.  He submitted a financial status report which 
noted total monthly income of $966, from VA and SSA benefit 
payments, and total monthly expenses of $982.17.  He reported 
assets including $5,500 cash in the bank and an automobile of 
an estimated value of $2,500.  He reported installment 
contracts and other debts of $450.

In a November 1997 financial status report the veteran noted 
total monthly income of $872, from SSA benefit payments, and 
total monthly expenses of $797.25.  He reported assets 
including $5,000 cash in the bank and an automobile of an 
estimated value of $2,500.  He reported installment contracts 
and other debts of $350.

In his November 1997 notice of disagreement, the veteran 
stated that the overpayment occurred as a result of a 
settlement for employment-related injuries.  He stated that 
his only source of income was from SSA benefit payments.  




In correspondence dated in March and April 1998, the veteran 
argued, in essence, that the overpayment resulted because VA 
had not acted promptly when he notified the RO of the award 
of SSA benefits and because of a lump sum retirement benefit.  
He also argued that he had not been unjustly enriched by the 
overpayment, but offered no evidence in support of this 
claim.

Analysis

The Board notes that the veteran's claim is found to be well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The COWC has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  See 38 U.S.C.A. § 5302(West 1991).  
The Board concurs, however, before recovery of indebtedness 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds the 
overpayment was created when VA learned of the veteran's 
receipt of previously unreported income in 1994.  In January 
1997 the veteran verified that the income information for 
1994 was correct.  Subsequently, the veteran claimed that he 
was not at fault in the creation of the overpayment because 
VA had not promptly adjusted his benefits after he reported 
an award of SSA benefits.  





The Board notes, however, that VA finance department action, 
in fact, amended the veteran's monthly payment effective in 
December 1994, and that the overpayment occurred due to 
monthly payments from April to December 1994.  The record 
reflects the overpayment was created because the veteran 
failed to report income in 1994.  Therefore, the Board finds 
that the veteran was at fault in the creation of the 
overpayment, and VA was not at fault.

In addition, the Board finds that no undue hardship would 
result from collection of overpayment.  The record shows that 
the veteran has present monthly income in excess of his 
reported monthly expenses, as well as $5,000 cash in the 
bank.  The veteran's claim of undue hardship is not 
persuasive.

The Board also finds that collection of the debt would not 
defeat the purpose of paying pension benefits by nullifying 
the objective for which the benefits were intended.  The 
Board notes that the veteran received over $20,000 in 
unreported income for the year in which VA nonservice-
connected disability pension benefits were actually paid.  

The Board further finds waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran.  
He would be unjustly enriched because he would be allowed to 
retain pension benefit funds in excess of that which he was 
legally entitled.  There is no indication that reliance on 
the overpaid benefits resulted in the veteran's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  The Board has determined, therefore, that 
recovery of the overpayment would not be against equity and 
good conscience, and waiver of recovery of the $4,512 
overpayment of nonservice-connected disability pension 
benefits is denied.



ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $4,512 is denied.




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

